Name: Council Regulation (Euratom, ECSC, EEC) No 3821/81 of 15 December 1981 amending the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of those Communities
 Type: Regulation
 Subject Matter: taxation;  executive power and public service;  EU institutions and European civil service
 Date Published: nan

 31.12 . 81 Official Journal of the European Communities No L 386 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC) No 3821 /81 of 15 December 1981 amending the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of those Communities Whereas , however , the application of this levy to pensions and termination-of-service allowances should be suspended for the first five years ; Whereas the Staff Regulations should be amended for this purpose , HAS ADOPTED THIS REGULATION : CHAPTER 1 Amendments to the Staff Regulations of officials of the European Communities Article 1 After Article 66 of the Staff Regulations , an Article 66a shall be inserted reading as follows : 'Article 66a THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing a single Council and a single Commission of the European Communities , and in particular Article 24 thereof, Having regard to the Protocol on the privileges and immunities of the European Communities , and in particular Article 13 thereof, Having regard to the proposal from the Commission , presented after consulting the Staff Regulations Committee , Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Court of Justice , Having taken note of the report of the Consultation Committee set up by the Council Decision of 23 June 1981 , Whereas the specific difficulties of the economic and social situation necessitate the introduction of a special levy assessed on the basis of the economic data reflecting the average gaps recorded in the Member States between the trend in real per capita wages and salaries and the trend in :  total productivity ( GDP in volume terms per person employed ),  productivity available for distribution ( i.e. productivity corrected for terms of trade ),  productivity per member of the active population , including persons in employment and the unemployed , which levy should apply to the salaries , pensions and termination-of-service allowances paid net by the Communities ; 1 . By way of derogation from Article 3(1 ) of Regulation (EEC , Euratom , ECSC ) No 260 / 68 , a special temporary levy shall be applied for a period expiring on 1 July 1991 to net salaries , pensions and termination-of-service allowances . 2 . ( a ) During the first five years the levy rates which shall apply to the basis referred to in paragraph 3 below shall progress as follows :  2 ¢ 54 % of the amount making up its basis during the first year ,  5 ¢ 08 % of this amount during the second year ,  7-62 % of this amount during the third year ,  10 ¢ 16 % of this amount during the fourth year , and  12*7 % of this amount during the fifth year .(') OJ No C 327 , 14 . 12 . 1981 , p . 56 . No L 386 / 2 Official Journal of the European Communities 31 . 12 . 81 As from the sixth year , the levy shall apply to pensions and end-of-service allowances under the conditions laid down in the previous subparagraph only on a decision taken by the Council acting by a qualified majority on a Commission proposal following consultation of the European Parliament . ( b ) The rate of 12-7 % for the fifth year shall continue to apply during subsequent years unless the Council , acting on a proposal from the Commission by the qualified majority provided for in the first indent of the second subparagraph of Article 148 ( 2 ) of the Treaty establishing the European Economic Community and after consultation of the European Parliament , decides otherwise . ( c ) The components used to determine the basis of the levy shall be expressed in Belgian francs and weighted at 100 . 4 . The levy shall not be applied at each of the above rates if it would bring salaries , pensions or termination-of-service allowances below the net amounts paid prior to its application . The part of the levy not applied during a given year shall be added to the levy for the following year as a result of the foregoing provision . 3 . ( a ) For officials in active employment , on secondment or on leave from military service , the basis of the levy shall be the basic salary for the grade and step used to calculate remuneration , minus :  social security and pension contributions and the tax , before any levy , payable by an official in the same grade and step without dependants within the meaning of Article 2 of Annex VII , and  the basic salary of an official in grade D 4 , step 1 . 5 . Each new rate of levy shall be introduced annually at the same time as the Decision on the annual adjustment of remuneration pursuant to Council Decision 81 / 1061 /Euratom, ECSC, EEC on the method for adjusting remuneration . It shall be applied to arrears resulting from the adjustment . 6 . The levy shall be deducted monthly at source and the proceeds entered as revenue in the general budget of the Communities .'( b ) For pensioners and persons in receipt of anallowance under Articles 41 and 50 of the Staff Regulations , Article 3 of Regulation ( Euratom , ECSC , EEC ) No 2530 / 72 or Regulation (ECSC , EEC , Euratom ) No 1 543 / 73 , the basis of the levy shall be the amount of the pension or allowance , minus : CHAPTER 2  any Community social security and pension contributions and the tax , before any levy , payable by the person concerned without dependants within the meaning of Article 2 of Annex VII , and  twice the basic salary of an official in grade D 4 , step 1 . Amendments to the conditions of employment of other servants of the European Communities Article 2 However , the application of the levy to pensions and termination-of-service allowances shall be suspended for the first five years . 1 . The following subparagraph shall be inserted between the second and third paragraphs of Article 20 of the conditions of employment : 31 . 12 . 81 Official Journal of the European Communities No L 386 / 3 'The provisions of Article 66a of the Staff Regulations relating to the special levy shall apply by analogy to temporary staff, to former members of temporary staff in receipt of a pension , and to dependants in receipt of a survivor's pension .' CHAPTER 3 Final provisions Article 3 2 . After Article 63 of the conditions of employment , an Article 63a shall be inserted reading as follows : This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall take effect accompanying the entry into force of Council Decision 81 / 1061 /Euratom ECSC , EEC amending the method for adjusting the remuneration of officials and other servants of the Communities . 'Article 63a The provisions of Article 66a of the Staff Regulations shall apply by analogy .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President D. HOWELL